OFFICE    OF THE      ATTORNEY         GENERAL          OF TEXAS
                                      AUSTIN




Honorable   H. A. Jemlaon,  Commlesloner
State Department   of Banking
Auatin,   Texas
Attention:       Mr.   I..   S.   Johnson,
                  Deputy     Commiaaloner
Dear Sir:




                                                               his    date   been




      or.~theJJexlco         Nat&ml         Bvk,     oommonly known as
      Btinoo’NNfon$l            of bf8&&?6 City,         the branch being
      located       in Juwez         kiexlco.       The operation          has to
      do uith       th&ahe&g            of American         money into Msxl-
      can specie         end mrrency         and is reported            to us by
      Mr. Potts        tc* be axerolaed         in the following            manner.
                   *. ..I     i
             ROurr&tlj’there            are nuxbera         of k!exlcan labor-
      era belA&spcturned             to Mexico by train             and it is
      reported        by Ifr, Potts       that    the operations           of this
      bank, throu&h its representatives,                        lnolude      the
      posting       of sigma ln the various                cars in which these
      ::sxlosn      laborers      are being transported,                giving    the
      Aaae of t?e bank and other                  lnformatlon         in oomeo-
      tion     with the changing            of money in the MexioaA
      1anCuage.          ilr. Potts also        reports       that    repreeen-
       tativea      of the bank advertise              themaelvee         as such
Smorable   !1, A. Jamleon,   Page 2


     to the ssld Mexican laborera and he terms this
     3s being u&air oompetitlon,      upon the @OUAda
     that the Bank of Wexloo has no right to perform
     this   function without the OOnflnes Of their own
     territory     or partloularlp ln our State.
            We are enoloslng   the letter  of protert
     nhloh we mantloned above together with a letter
     Of OertlflOatl~    over the signature Of iToe C.
     Zollinarp,   City Lloenea Colleotor   of the City
     or 21 Paso, Texas, oertliylng     that the above
     XAtiOAed   bank hae besn granted a City Ooou-
     Dation Lioenee by the Llcenar Bureau of the
     iXty of %1 Paso, Texas.
            *We seek to determine from your offloa
     whether    or not it 1s our responsiblllty     to
     investigate    or take anp aotlan iA reepsot to
     this  letter   of protest and request    or Mr.
     Totts and will appreolate    your renderlAg a~
     opinion in this regard.”
            The aotlvitlse of the branoh bank with reaprot to
exobange oarrled on IA this state do not present   any questian
calling ror aotlon or eny oharaoter upon the part of your
department.
           Ii the lnrormatlon   contained IA your letter  preeents
a question for any department oi this atate,     It Is the Attorney
General’s  Department.   We thaAk.you ror your thoughtrulAeaa    IA
bringing this to our attention,    and we shall avail ourselves    0r
the IArormatlan which It oontaine IA the event we determine
that suoh taots oall for our aotlOA.
                                           Yours very    truly
                                                      OF TiZ%S
                                      AT’l’ORNEY~~N?3R&